DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





determine that a gap pattern is existing in a second network node” is not understood.  A network node is a physical device and the claim is stating there is a gap pattern in a physical network node.  In the art and the specification, the UE needs measurement gaps in the downlink signal to perform measurements when it cannot measure the target carrier frequency while simultaneously transmitting/receiving on the serving cell.  A gap pattern is in a signal.  Hence, the claim does not make any sense at all.  Hence, because the Examiner cannot understand or assume what Applicant means, no art can be applied at this time.
Also, the claims mention a “second network node” but no first network node is mentioned. It is unclear if there is to be needed two network nodes.  Does a single network node doing the same exact functions, since a second network node is also a single network node, can also be considered a second (or first or third) network node not needing other network nodes?  Hence, the metes and bounds of the claims cannot be determined.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention









Claim(s) 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by United States Patent Application Publication 2012/0188907 (Dayal, et al).
Dayal, et al discloses an apparatus (figures 2, 6, #600) comprising at least one processor (#230, 650).  At least one memory (#232, 652) including computer program code (paragraphs 13, 14).  The at least one memory (#232, 652) and the computer program code are configured to, with the at least one processor (#230, 650), cause the apparatus (#600) at least to receive a gap pattern configuration from a network node (paragraphs 143, 144); and inform the network node regarding usage of the gap pattern for measurements by the apparatus (#600, paragraph 123).
Dayal, et al reveals the at least one memory (#232, 652) and the computer program code are further configured to, with the at least one processor (#230, 650), cause the apparatus (#600) at least to automatically enable the gap pattern configuration, wherein the informing comprises informing the network node regarding whether the gap pattern is needed for the apparatus (#600, paragraphs 11-13, etc.).


Dayal, et al divulges the at least one memory (#232, 652) and the computer program code are configured to, with the at least one processor (#230, 650), cause the apparatus (#600) at least to evaluate whether an existing gap pattern can fulfill a minimum measurement performance with the gap pattern configuration and informing comprises informing the network node that the gap pattern configuration is released or enabled based on the evaluation (figures 18A-F, 19, 20, etc., paragraphs 14, 95, 96, etc.)
Dayal, et al shows a user equipment (#600).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.










This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2003/0108027 (Kim, et al) in view of United States Patent Application Publication 2011/0130150 (Kolding, et al).
Kim, et al discloses an apparatus (figure 1, #UE), receive instructions from a first network node (#Node B) to use a gap pattern configured by a second network node (#RNC) for a new measurement; determine whether using the gap pattern as instructed is possible (paragraphs 12 and 15) and inform the first network (#Node B) node whether the gap pattern usage is possible (paragraph 16).  Kim, et al does not explicitly disclose the expected processor and memory including computer program code.

Regarding claim 30, note #UE in Kim, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.










Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2003/0108027 (Kim, et al) in view of United States Patent Application Publication 2011/0130150 (Kolding, et al) as applied to claim 25 above, and further in view of United States Patent Application Publication 2010/0316034 (Burbidge, et al).
United States Patent Application Publication 2003/0108027 (Kim, et al) in view of United States Patent Application Publication 2011/0130150 (Kolding, et al) discloses all subject matter, except for determine a fallback option for the new measurement, wherein the fallback option comprises use of a gap pattern configured in the first network node; and perform the new measurement using the fallback option when the gap pattern usage is not possible.  Burbidge, et al teaches the use of determining a fallback option for the new measurement, wherein the fallback option comprises use of a gap pattern configured in the first network node and perform the new measurement using the fallback option when the gap pattern usage is not possible for the purpose of user equipment first searches for available candidate network cells via a measurement process, note paragraphs 10, 13, 14, etc..  


Burbidge, et al, in the apparatus of United States Patent Application Publication 2003/0108027 (Kim, et al) in view of United States Patent Application Publication 2011/0130150 (Kolding, et al) in order to detect and perform measurements of cells of other networks.
Regarding paragraphs 20, 36, 37, etc. and figure 4 in Burbidge, et al.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 26 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Although United States Patent Application Publication 2019/0124533 discloses determining comprises determining whether a radio frequency chain of the apparatus supports a target frequency for a measurement, it is not prior art since the current application has an earlier effective filing date.  Also the prior art does not disclose or make obvious the claimed the fallback option is explicitly configured at the first network node to be used when using the gap pattern of the second network is not possible in combination with determine a fallback option for the new measurement, wherein the fallback option comprises use of a gap pattern configured in .

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645